DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 25 August 2022 has been entered. Claims 1-6 and 9-11 remain pending in the application (claims 7-8 have been cancelled). The Applicant’s amendments overcome all rejections previously set forth in the Final Office Action dated 02 June 2022.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 25 August 2022, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

Allowable Subject Matter
Claims 1-6 and 9-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record individually or combined fails to teach a single photon avalanche diode as claimed, comprising: a silicon-on-insulator (SOI) substrate comprising a base substrate, a buried oxide layer over the base substrate, and a silicon layer over the buried oxide layer; and at least one photodiode region in the base substrate, wherein the photodiode region comprises an epitaxial layer; and at least one MOS transistor fabricated on the silicon layer and isolated by a trench isolation in the silicon layer; wherein one terminal of the at least one MOS transistor is electrically connected to the epitaxial layer through a contact that more specifically in combination with penetrates through the silicon layer, the trench isolation in the silicon layer, and the silicon oxide layer.
	Claims 2-6 and 9-11 are allowed for their dependency on claim 1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masuda (WO 2015004867 A1): Masuda teaches a MOS transistor isolated by a trench located in the silicon layer (see page 12, last paragraph). However, Masuda fails to teach wherein the contact penetrates both the silicon layer and the trench isolation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878